United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
William E. Shanahan, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1632
Issued: May 25, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ May 27, 2009 decision, which affirmed the Office’s February 25, 2009
schedule award decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(e)(2), the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than a 10 percent impairment of her left lower
extremity, for which she received a schedule award.
FACTUAL HISTORY
On January 22, 2004 appellant, then a 50-year-old general expedition clerk, injured her
left knee when she was replacing equipment. She stopped work on January 23, 2004 and
returned on January 29, 2004. The Office accepted appellant’s claim for left knee sprain and
bilateral tears of the left medial meniscus. It authorized arthroscopic surgeries, which were
performed on June 15 and December 17, 2004. The Office also expanded the claim to include

lumbar sprain/strain and lumbosacral spondylosis. It authorized a right knee arthroscopy, which
appellant underwent on February 14, 2006. Appellant received appropriate compensation
benefits.
In a January 3, 2006 report, Dr. Thomas F. Holovacs, a Board-certified orthopedic
surgeon and treating physician, advised that he did not believe that another left knee surgery
would benefit appellant. He indicated that she had reached maximum medical improvement.
Dr. Holovacs noted that appellant “may always feel some discomfort in her knee and feel the
consequences of her articular cartilage injury and her meniscal injury down the road.” He opined
that her work status might be permanently altered such that she was on light-duty status for her
left knee.
Appellant filed a claim for a schedule award for permanent impairment of the left lower
extremity.
In a report dated June 9, 2008, the Office medical adviser noted that appellant had an
arthroscopic medial meniscectomy on June 15, 2004 and a second arthroscopic procedure on
December 17, 2004, which included a debridement and partial removal of the medial meniscus
and chondroplasties in the medial and lateral compartments. He examined her and determined
that she had mild tenderness with good range of motion. The Office medical adviser utilized the
American Medical Association, Guides to the Evaluation of Permanent Impairment, (A.M.A.,
Guides) (5th ed. 2001) and referred to Table 17-33.1 He explained that appellant had an
impairment of two percent for a partial medial meniscectomy. The Office medical adviser noted
that, under Table 17-37,2 the maximum lower extremity impairment for knee pain was equal to
five percent. He referred to Table 16-103 and determined that a Grade 3, would provide
60 percent for pain that interferes with some activities. The Office medical adviser multiplied
60 percent by 5 percent for pain and determined that it would result in 3 percent impairment for
pain. He combined the three percent for pain with the two percent for the partial medial
meniscectomy, resulted in a total of five percent permanent impairment of the left lower
extremity. The Office medical adviser indicated that appellant reached maximum medical
improvement in December 2005, one year after arthroscopic surgery.
Accordingly, on June 20, 2008, the Office granted appellant a schedule award for five
percent permanent impairment of the left lower extremity. The award covered a period of 14.4
weeks from June 8 to September 16, 2008.
On July 16, 2008 appellant’s representative requested a hearing. He provided a June 12,
2008 report from Dr. Byron V. Hartunian, an orthopedic surgeon, who noted appellant’s history
of injury and treatment and utilized the A.M.A., Guides. Dr. Hartunian examined appellant and
found that her squatting was limited to 50 percent of normal on the left side because of left knee
pain, more than the right. Appellant had full motion of both knees with more crepitance on the
1

A.M.A., Guides, 546.

2

Id. at 552.

3

Id. at 482.

2

left side. Dr. Hartunian also determined that there was weakness in quadriceps strength on the
left and one inch of atrophy of the left quadriceps musculature. He diagnosed left knee
progressive traumatic osteoarthritis, status post arthroscopic surgical debridements and opined
that appellant reached maximum medical improvement. Dr. Hartunian referred to Table 17-6;
Impairment Due to Unilateral Leg Muscle Atrophy and noted that appellant had a mild
impairment of the left thigh which would result in an eight percent impairment of the leg.4 He
advised that this resulted in three percent whole person impairment. Dr. Hartunian also referred
to Table 17-335 and advised that the meniscal injury and medial and lateral articular surface
injury, would provide for an additional 20 percent impairment of the lower extremity or
8 percent whole person impairment. He combined the impairment ratings and advised that
appellant had 11 percent whole person impairment. Dr. Hartunian opined that she was totally
disabled for work due to the work injury. He also submitted reports noting appellant’s disability
status.
In November 6, 2008 decision, the Office hearing representative found that
Dr. Hartunian’s report was sufficient to warrant setting aside the June 20, 2008 award and
remanded the case for further review by the Office medical adviser.
In a report dated January 9, 2009, the Office medical adviser reviewed the evidence from
Dr. Hartunian. He noted that appellant’s history included an arthroscopy on December 17, 2004,
that involved debridement of the meniscal tear and her claim was expanded to include bilateral
medial meniscus tear, a strain of the left medial collateral ligament, sprain lumbar region and
lumbosacral spondylosis. The medical adviser indicated that the second arthroscopy consisted of
debridement. He referred to Dr. Hartunian’s examination, which found that the left quadriceps
muscle had 3/4 inch of atrophy, full range of motion with crepitance and ability to squat only
50 percent of normal. The Office medical adviser explained that Dr. Hartunian referred to Table
17-66 and concurred that it allowed eight percent lower extremity impairment for the atrophy.
However, he explained that Dr. Hartunian also referred to Table 17-337 and indicated that
appellant was entitled to an additional 20 percent impairment due to medial and articular surface
injury and meniscal damage. The medical adviser explained that Table 17-33 did not reference
those injuries noted by Dr. Hartunian but only references articular fractures displaced or
undisplaced. He advised that the 20 percent finding did not apply in appellant’s case. The
Office medical adviser also explained that there were no articular surface fractures noted or
cited. He recommended that x-rays be obtained to determine articular space intervals, which
would be an accurate way of determining degenerative arthritis of the knee.
In response to the request from the Office medical adviser, appellant’s attorney submitted
several medical reports. In a March 30, 2004 magnetic resonance imaging (MRI) scan of the left
knee, read by Dr. John S. Labis, a Board-certified diagnostic radiologist, revealed medial and
lateral meniscus tears with high-grade cartilage defects within the posterior superior medial
4

Id. at 530.

5

Id. at 546.

6

Id. at 530.

7

Id. at 546.

3

femoral condyle with subchondral cystic changes and mild chondromalacia of the patella. Also
included was Dr. Holovacs June 15, 2004 operative report noting that he performed left knee
arthroscopic meniscal debridement of the left knee. An October 4, 2004 x-ray of the left knee
read by Dr. John F. Clement, a Board-certified diagnostic radiologist, revealed a tear of the
medial meniscus. The operative report from December 17, 2004 reveals that Dr. Holovacs
performed a left knee arthroscopy with meniscal debridement and left knee chondroplasty in the
medial and lateral compartment.
In a January 30, 2009 report, the Office medical adviser reviewed the record and utilized
the A.M.A., Guides. He noted Dr. Hartunian’s findings and explained that, pursuant to Table 176,8 appellant would be entitled to receive an eight percent lower extremity impairment due to
atrophy. The Office medical adviser noted that Table 17-339 allowed two percent impairment
for a partial medial meniscectomy. He also indicated that Table 17-33 did not allow impairment
for articular surface injury unless the patella was involved. The Office medical adviser noted
that there was no evidence of plateau fracture and thus no impairment was listed in Table 17-33
for chondroplasty. He opined that the total lower extremity impairment was equal to 10 percent.
The Office medical adviser indicated that appellant reached maximum medical improvement on
June 12, 2008.
Accordingly, on February 25, 2009, the Office granted appellant an additional schedule
award for 5 percent permanent impairment of the left lower extremity, in addition to the
previously awarded 5 percent for a total of 10 percent to the left lower extremity. The award
covered a period of 14.4 weeks from February 15 to May 26, 2009.
On February 26, 2009 appellant’s representative requested a hearing. On March 20, 2009
he changed this to a request for a review of the written record. Appellant’s representative
alleged that the Office medical adviser’s report should not represent the weight of the medical
evidence. He also alternatively argued that there was a conflict between Dr. Hartunian and the
Office medical adviser.
By decision dated May 27, 2009, the Office affirmed the February 25, 2009 decision.
LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act10 and its implementing
regulations11 set forth the number of weeks of compensation payable to employees sustaining
permanent impairment from loss or loss of use, of scheduled members or functions of the body.
For consistent results and to ensure equal justice under the law to all claimants, good
administrative practice necessitates the use of a single set of tables so that there may be uniform

8

Id. at 530.

9

Id. at 547.

10

5 U.S.C. §§ 8101-8193.

11

20 C.F.R. § 10.404.

4

stands applicable to all claimants. The A.M.A., Guides has been adopted by the implementing
regulations as the appropriate standard for evaluating schedule losses.12
For lower extremity impairments due to meniscectomies or ligament injuries involving
the knees, Table 17-1, page 525 of the A.M.A., Guides directs the clinician to utilize section
17.2j, beginning at page 545, as the appropriate method of impairment assessment.13 Section
17.2j, entitled Diagnosis-Based Estimates, instructs the clinician to assess the impairment using
the criteria in Table 17-33 at page 546, entitled Impairment Estimates for Certain Lower
Extremity Impairments.14 According to Table 17-33, a partial medial meniscectomy is
equivalent to a two percent impairment of the lower extremity.15
The A.M.A., Guides provide for three separate methods for calculating the impairment of
an individual: anatomic, functional and diagnosis based.16 The evaluating physician must
determine which method best describes the impairment of a specific individual based on patient
history and physical examination.17 When uncertain about which method to use, the evaluator
should calculate the impairment using different alternatives and choose the method or
combinations of methods that gives the clinically accurate impairment rating.18 If more than one
method can be used, the method that provides the higher impairment rating should be adopted.19
ANALYSIS
The Office accepted appellant’s claim for left knee sprain and bilateral tears of the left
medial meniscus. It also authorized arthroscopic surgeries on June 15 and December 17, 2004.
The Office expanded the claim to include lumbar sprain/strain and lumbosacral spondylosis.20
In a report dated June 12, 2008, Dr. Hartunian, appellant’s treating physician, examined
appellant and utilized the A.M.A., Guides. He referred to Table 17-6 and noted that she had a
mild impairment of the left thigh, which would result in an eight percent impairment of the lower
extremity.21 The Board notes that his examination findings revealed that appellant had three
quarters to one inch of left quad atrophy compared to the right side and these would comport
12

Id.

13

A.M.A., Guides 525.

14

Id. at 545.

15

Id. at 546.

16

Id. at 525.

17

Id. at 548, 555.

18

Id. at 526, 555.

19

Id. at 527.

20

The Office also authorized a right knee arthroscopy, which appellant underwent on February 14, 2006.

21

A.M.A., Guides 530.

5

with this table. However, Dr. Hartunian referred to Table 17-3322 and advised that the meniscal
injury and medial and lateral articular surface injury, would provide for an additional 20 percent
impairment of the lower extremity. However, the Board finds that it is unclear how he arrived at
this determination as there is nothing in this table related to the accepted injuries to support a
20 percent finding. Thus, at best, Dr. Hartunian’s report supports an impairment of eight percent
to the lower extremity. The Board notes that he also prescribed whole person findings; however,
neither the Act nor its regulations provide for a schedule award for whole person impairment.23
An Office medical adviser referred to Dr. Hartunian’s report on January 30, 2009 and
applied the relevant standards of the A.M.A., Guides to arrive at this conclusion regarding the
permanent impairment of appellant’s left lower extremity. He was in agreement with
Dr. Hartunian with regard to the rating of eight percent for atrophy prescribed by Table 17-6.
The Office medical adviser explained that appellant would be entitled to an impairment of two
percent for a diagnosis-based estimate under Table 17-33, for her partial medial meniscectomy.
He explained that Table 17-33 did not allow impairment for articular surface injury unless the
patella was involved. The Office medical adviser also noted that there was no patella fracture.
The Board finds that finding comports with Table 17-33, which provided a maximum of two
percent for a partial medial or lateral meniscectomy.
However, the medical adviser erred in combining eight percent impairment for atrophy
under Table 17-6 with two percent impairment for a partial meniscectomy under Table 17-33 for
a diagnosis-based estimate. The Board notes that Table 17-2 of the A.M.A., Guides, a crossusage chart, clearly precludes combining ratings for atrophy with ratings for diagnosis-based
estimates.24 Thus, the Office medical adviser improperly combined the findings for atrophy and
the meniscectomy in finding that appellant had 10 percent impairment of the left lower
extremity. The Board finds that the medical evidence supports that appellant has no more than
eight percent impairment of the left leg pursuant to the A.M.A., Guides.
Consequently, appellant had not established that she has any greater impairment than that
for which she has already received a schedule award.25
On appeal, appellant’s representative argued that Dr. Hartunian’s opinion was sufficient
to establish appellant’s permanent impairment or, in the alternative created a conflict with the
report of the Office medical adviser. However, Dr. Hartunian’s opinion was of diminished
probative value as it was not, as noted, based or a correct application of the A.M.A., Guides.26
22

Id. at 546.

23

See James E. Jenkins, 39 ECAB 860 (1988); 5 U.S.C. § 8101(19).

24

A.M.A., Guides 526.

25

Following issuance of the Office’s May 27, 2009 decision, appellant submitted additional evidence to the
Office. However, the Board may not consider such evidence for the first time on appeal as its review is limited to
the evidence that was before the Office at the time of its decision. See 20 C.F.R. § 501.2(c).
26

An opinion which is not based upon the standards adopted by the Office and approved by the Board as
appropriate for evaluating schedule losses is of little probative value in determining the extent of a claimant’s
permanent impairment. I.F., 60 ECAB ___ (Docket No. 08-2321, issued May 21, 2009).

6

As his report did not comport with the A.M.A., Guides, it did not represent the weight of the
medical evidence or give rise to a conflict in the medical evidence.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she has
more than a 10 percent impairment of her left lower extremity, for which she received a schedule
award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 27, 2009 is affirmed, as modified.
Issued: May 25, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

